 




Exhibit 10(a)
FIRST AMENDMENT
TO THE
SEARS HOLDINGS CORPORATION
SENIOR EXECUTIVE LONG-TERM INCENTIVE PLAN
Pursuant to the authority reserved to the Company at Section 8, the Sears
Holdings Corporation Long-Term Incentive Plan (the “LTIP”) is hereby amended in
the following respects, as of the dates indicated:
1. The first sentence of subsection 5.1(b) is hereby revised to read as follows,
effective with respect to Awards granted on or after the date of adoption of
this amendment:
In the event that, prior to the payment date of his or her Award, a Participant
(i) retires (as defined in subsection 5.1(a) above), (ii) suffers a permanent
and total disability (as defined in the written Company Human Resources Policy)
while employed by the Company or a Subsidiary, or (iii) is involuntarily
terminated on account of job elimination (rather than poor performance) and
without Cause (as defined in subsection 5.1(a) above), subject to Section 6,
below, such individual shall be entitled to a distribution in an amount equal to
the Cash Incentive Award, if any, that would otherwise be payable to the
Participant under subsection 3.1, above, pro-rated through the date of
termination in accordance with subsection 5.1(d) below; provided, however, that
in no event shall a Participant receive any payment hereunder unless (A) LTIP
EBITDA for the period from the inception of the Performance Period through the
last completed full month that occurs on or preceding the Participant’s date of
termination is equal to or greater than Target LTIP EBITDA (pro-rated in
accordance with subsection 5.1(d) below), (B) LTIP EBITDA is equal to or greater
than Target LTIP EBITDA for the Performance Period, and (C) as of his date of
termination, the Participant had been employed by one or more of the Company,
Sears, Roebuck and Co., Kmart Holding Corporation or one of their Subsidiaries,
for at least 12 months of the Performance Period applicable to such individual.
2. The first sentence of subsection 5.1(c) is hereby revised to read as follows,
effective with respect to Awards granted on or after the date of adoption of
this amendment.
In the event that a Participant dies while employed by the Company or a
Subsidiary prior to the payment date for his or her Award, his or her Target
Cash Incentive Award shall be prorated through the date of death, in accordance
with subsection 5.1(d) below, and, subject to Section 6, below, his or her
estate shall be entitled to receive a Cash Incentive Award, equal to his or her
prorated Target Cash Incentive Award and payable in cash, provided, however,
that in no event shall a payment be made with respect to a deceased Participant
hereunder unless as of his date of termination he had been employed by one or
more of the Company, Sears, Roebuck and Co., Kmart Holding Corporation or one of
their Subsidiaries, for at least 12 months of the Performance Period applicable
to such individual.

 



--------------------------------------------------------------------------------



 




Exhibit 10(a)
3. Section 8 is hereby revised to read as follows, effective immediately upon
the date of adoption of this amendment:
The Board or Committee may, at any time, amend or terminate the LTIP, or any
Award, provided that no amendment or termination may, in the absence of written
consent to the change by the affected Participant (or, if the Participant is not
then living, the affected beneficiary), adversely affect the rights of any
Participant or beneficiary under any Award granted under the LTIP prior to the
date such amendment is adopted by the Board (or the Committee, if applicable).
Notwithstanding anything herein to the contrary, (i) no amendment shall be made
that would cause the Plan not to comply with the requirements of Code
Section 409A or any other applicable law or rule of any applicable securities
exchange or similar entity, without Participant consent, and (ii) the LTIP and
any Award thereunder may be amended without Participant consent to the extent
that the Committee determines such amendment necessary to cause the LTIP or
Award to comply with the requirements of Code Section 409A or any other
applicable law or rule of any applicable securities exchange or similar entity.

 